[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 13, 2005
                             No. 05-10296                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 04-01247-CV-J-12-MMH

DUKE FREDERICK CRANFORD,


                                                       Plaintiff-Appellant,

                                  versus

ROBERT BAYER, Director of Prisons,
JAMES CROSBY, Secretary, DOC,
JAMES COUNTRYMAN, Chaplain,
S. HASKELL, Senior Chaplain,


                                                       Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (September 13, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.
PER CURIAM:

      Duke Frederick Cranford (“Cranford”), a prisoner proceeding pro se and in

forma pauperis, appeals the district court’s sua sponte dismissal of his 42 U.S.C.

§ 1983 action for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

After prison officials prevented Cranford, a Muslim, from participating in a prayer

and khutba (sermon) prior to noon during Eid Al-Fitr (the three-day Islamic

celebration following Ramadan), Cranford filed suit against: (1) Robert Bayer, the

Director of Prisons in Nevada; (2) Michael Moore, the Secretary of the Department

of Corrections in Florida; and (3) James Countryman and J. Haskell, Chaplain and

Senior Chaplain at Hamilton Correctional Institute (“HCI”) in Florida. The

Defendants were never served a copy of Cranford’s complaint, and the district

court, acting sua sponte, dismissed his suit without prejudice.

      On appeal, Cranford first argues that the district court abused its discretion

by dismissing his complaint as frivolous, because under Islamic law, he was

required to pray in a specified manner, and the defendants restricted his First

Amendment right to freedom of religion by prohibiting him from doing so.

      We review a district court’s sua sponte dismissal of a claim as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i) for abuse of discretion. Bilal v. Driver, 251
F.3d 1346, 1349 (11th Cir. 2001). A claim is frivolous if it is without arguable



                                          2
merit either in law or fact. Id. As we have explained, “because district judges

remain more familiar with and are more experienced to recognize potentially

frivolous claims . . . [a] determination of frivolity is best left to the district court.”

Id.

       In evaluating prisoners’ constitutional challenges to prison regulations that

implicate constitutional rights, courts have “[a]ccorded wide-ranging deference [to

prison administrators] in the adoption and execution of policies and practices that

in their judgment are needed to preserve internal order and discipline and to

maintain institutional security.” Lawson v. Singletary, 85 F.3d 502, 510 (11th Cir.

1996). Accordingly, in Turner v. Safley, 482 U.S. 78, 89, 107 S. Ct. 2254, 2261, 96
L. Ed. 2d 64 (1987), the Supreme Court held that when a prison regulation impinges

upon an inmate’s constitutional rights, the regulation is valid if it is reasonably

related to legitimate penological interests. Turner, 482 U.S. at 89, 107 S.Ct. at

2261. To determine whether a prison policy is reasonable, district courts must

determine (1) whether there is a “valid, rational connection” between the prison

regulation and the legitimate governmental interest put forth to justify the

regulation; (2) whether, under the restriction imposed, prisoners have alternative

means for exercising the asserted constitutional right; (3) the impact that

accommodating the asserted constitutional right will have on prison staff, inmates,



                                             3
and the allocation of prison resources; and (4) whether the regulation in question is

an “exaggerated response” to prison concerns. Turner, 482 U.S. at 89-91, 107

S.Ct. at 2261-62.

      In the instant case, the Defendants were not served with Cranford’s

complaint, and, thus never responded to his allegations. The district court relied

upon the Chaplaincy Services’ justification for the decision to split the prayer and

khutba, as stated in its response to Cranford’s grievance – that the decision to do so

was “common practice within the correctional setting due to time, space and

staffing concerns” – but there is no evidence in the record indicating what the

official policy, regulation or practice is. Nor is there evidence of the rationale for

the practice, or how it was applied to Cranford. Without such evidence, it is

impossible to apply the Turner test to determine if that policy was reasonable. See

Turner, 482 U.S. at 89-91, 107 S.Ct. at 2261-62. Accordingly, the Defendants

should be required to respond to Cranford’s claim and to provide an explanation

relating to the regulation that prohibited Cranford from conducting a prayer and

khutba before noon during Eid Al-Fitr, and why Defendants contend it satisfies the

Supreme Court’s standard set forth in Turner. Therefore, the district court abused

its discretion in dismissing Cranford’s complaint as frivolous, and we vacate and

remand for further proceedings.



                                           4
VACATED AND REMANDED.                   1




1
    Cranford’s pending motions are denied.

                                            5